IN THE SUPREME COURT OF TEXAS

                                 No. 08-0938

               HOUSTON WINDCREST WEST ROAD I, L.P., Petitioner
                                     v.

  FEDERAL DEPOSIT INSURANCE CORPORATION, AS RECEIVER FOR WASHINGTON MUTUAL
                              BANK, Respondent

                           On Petition for Review

ORDERED:

      1.    Respondent Federal  Deposit  Insurance  Corporation's  unopposed
motion for stay pending exhaustion of the  mandatory  administrative  claims
process, filed February 17, 2009, is granted.  All  proceedings  are  stayed
until further order of this Court.
      2.    The petition for review remains pending before this Court.


            Done at the City of Austin, this February 20, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk